Title: To John Adams from James Warren, 27 June 1775
From: Warren, James
To: Adams, John


     
      Watertown June 27. 1775
      My Dear Sir
     
     I feel great reluctance in suffering any Opportunity to pass without writeing to you. I can easily suppose your Anxiety as well as Curiosity make you sollicitous to hear every thing that passes here.
     
     Since my last nothing material has taken place. The military Operations have Consisted in a few movements and a few Shot Exchanged with very little Effect, sometimes on the side of Roxbury, and sometimes on the side of Charlestown. Our Army have taken every precaution in their power for their defence, and future operations. They are heaving up lines from Charles to Mystick River, and have them in great forwardness. They are Carried across Temples Farm, and his beautiful Groves of Locusts have fallen a sacrifice to the necessity of the Times. At Roxbury they have fortified themselves in a manner almost as Impregnable as Gage has done in Boston. We want but one Article to Enable us to Act offensively, and make a vigorous Campaigne. Men in fine Spirits well provided with every thing but the one I mention. The Generals Appointed give us great satisfaction, especially the first and the third, whose Characters have for a great while been such as to fix our Esteem and Confidence. Your attention must be fixed on the Article of powder, or I will say no more. I cant but Hope you will make some suitable provision for our General Thomas. His Merits in the military way have surprised us all. I cant describe to you the Odds between the two Camps. While one has been Spiritless, sluggish, Confused, and dirty, I mean where Genl. Putnam, and our Friend Warrens Influence have not had their Effects. The other has been Spirited, Active regular, and clean. He has Appeared with the dignity and Abilities of a General. We have no Intercourse with Boston. Get no Intelligence from there but by those who steal out. From them we have certain Accounts of the Amazeing Slaughter made in the last Action. Thier men die of the slightest wounds, oweing to the manner of Living they are reduced to, so there will in the End be but little Odds between being killed or wounded, and we may reckon perhaps 14 or 1500 killed. I am told Genl. Howe says the Army shall not return to Boston but by the way of Roxbury, a very pretty march. It is with Confidence said that Burgoine has not been seen since the Action, and it is given out that he is gone Home. We are not without our Hopes that we shall have little trouble from his Enterprising Genius. With regard to us We are as Busy as you ever Saw Pismires on a mole hill. Our Attention is principally fixed on the Army, to Equip, regulate, quiet, and Inspirit them, and enough it is at times for us. Genls. Washington and Lee I dare say will relieve us. The Inclosed Letter I presume will tell you Mrs. Adams is well. You will remember I had not a line from you by the two last Conveyances. My compliments to all that know me; perticularly to my good Friend Adams who must Excuse my not writeing. Tis not for want of Esteem or Affection. He can hardly Conceive of my hurry. I wish you every happiness, and am yr. Sincere Friend &c
     
      James Warren
     
     
      I have not been able to Obtain the pamphlet you mentioned and Indeed after seeing it advertised in a York Paper have been less solicitous, supposing you would have it from there.
     
    